Exhibit 10.1

SECOND AMENDMENT

TO

VOTING AGREEMENT

THIS SECOND AMENDMENT TO VOTING AGREEMENT (this “Amendment”) is made and entered
into as of August 21, 2015, by and among Medbox, Inc., a Nevada corporation (the
“Company”), P. Vincent Mehdizadeh (“VM”), an individual, PVM International,
Inc., a California corporation (“PVM”), and Vincent Chase, Incorporated, a
California corporation (“VC”) (VM, PVM and VC are sometimes collectively
referred to herein as the “VM Group”) and Ned L. Siegel (“Siegel”), Mitch Lowe
(“Lowe”) and Jennifer Love (“Love”, and collectively with Siegel and Love, the
“SLLM Group”). The VM Group and the SLLM Group are together sometimes referred
to herein as the “Parties”).

RECITALS

WHEREAS, the Company, the VM group, the SLLM Group, Guy Marsala (now a former
director) and the Company entered into that certain Voting Agreement dated
January 21, 2015, as amended by that certain First Amendment to Voting Agreement
dated August 11, 2015 (as so amended, the “Voting Agreement”);

WHEREAS, the parties desire to amend the Voting Agreement in certain additional
respects and to provide for a further extension of the term of the Voting
Agreement;

For other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree, as follows:

 

1. AMENDMENT.

1.1 Section 3.3 of the Voting Agreement is hereby amended and restated in its
entirety as follows:

“3.3 TERMINATION. This Agreement shall continue in full force and effect from
the date hereof through January 20, 2016 and is not terminable for any reason
prior to such date (the “Expiration Date”); provided that this Agreement shall
terminate if all of the SLLM Group shall have resigned as Directors. The
Expiration Date shall be extended to July 20, 2018, provided that the Company
shall make the following pre-payments on that certain Promissory Note dated
June 30, 2015 in the original principal amount of $628,877.21 made by the
Company in favor of PVM (the “Note”) consisting of (i) three equal payments of
principal in the amount of $82,220, together with accrued and unpaid interest on
the Note, payable on each of August 24, 2015, August 31, 2015 and September 8,
2015 and (ii) one final payment on September 14, 2015 equal to the remaining
principal and accrued and unpaid interest due under the Note.”



--------------------------------------------------------------------------------

1.2 Except as provided in Section 1.1, the Voting Agreement remains in full
force and effect, without amendment or modification.

 

2. APPOINTMENT OF ADDITIONAL DIRECTOR UNDER SETTLEMENT AGREEMENT.

As additional consideration, the VM Group shall forebear from exercising their
rights under Section 4 of the Settlement Agreement dated January 21, 2015, among
the Company and the VM Group, to appoint a director to Medbox until the
Expiration Date, as extended by this Agreement.

 

3. SHAREHOLDER CONSENT AND CANCELLATION OF CERTAIN STOCK

As additional consideration, the VM Group hereby (a) agrees to execute a
shareholder written consent amending the rights and preferences of the Company’s
Series A Preferred Stock in certain respects in the form attached hereto as
Exhibit A (the “Consent”).

 

4. MISCELLANEOUS.

4.1 AMENDMENT OR WAIVER. This Amendment its provisions may not be amended,
modified or waived except in a writing signed by the Parties.

4.2 SUCCESSORS. This Amendment shall inure to the benefit of and be binding upon
the Parties and their respective heirs, successors, assigns, administrators,
executors and other legal representatives.

4.3 ENTIRE AGREEMENT. This Amendment represents the full and entire
understanding and agreement between the Parties with regard to the subjects
hereof and no party shall be liable or bound to any other in any manner by any
representations, warranties, covenants and agreements except as specifically set
forth herein and therein. Notwithstanding the foregoing, this Section 3.3 shall
not apply with regard to any agreements to which any Director is a party with
the Company or with any member of the VM Group.

4.4 COUNTERPARTS. This Amendment may be executed in one or more counterparts,
each of which will be deemed an original, and all of which together shall
constitute one and the same agreement. This Amendment may be executed by
facsimile, PDF or TIF signatures.

 

2



--------------------------------------------------------------------------------

The parties hereto have executed this Amendment as of the date first above
written.

 

THE COMPANY: MEDBOX, INC. By:  

/s/ C. Douglas Mitchell

  Its: Chief Financial Officer THE VM GROUP: PVM INTERNATIONAL, INC. By:  

/s/ P. Vincent Mehdizadeh

  Its: CEO VINCENT CHASE, INC. By:  

/s/ P. Vincent Mehdizadeh

  Its: CEO

/s/ P. Vincent Mehdizadeh

P. Vincent Mehdizadeh

 

THE SLLM GROUP:

/s/ Ned L. Siegel

Ned L. Siegel

/s/ J. Mitchell Lowe

Mitch Lowe

/s/ Jennifer Love

Jennifer Love

 

3



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CONSENT OF STOCKHOLDERS

OF

MEDBOX, INC.

TO TAKE ACTION WITHOUT A MEETING

August 21, 2015

The undersigned, being stockholders holding a majority of the total voting power
and a majority of the voting power of the Series A Convertible Preferred Stock
of Medbox, Inc., a Nevada corporation (the “Corporation”), do hereby adopt and
consent to the adoption of the following preambles and resolutions, pursuant to
Section 78.320 of Nevada Revised Statutes:

WHEREAS, the Board of Directors has deemed it advisable and in the best interest
of the Corporation to amend its Articles of Incorporation as provided below;

NOW, THEREFORE, BE IT RESOLVED: Sections IV and V of ARTICLE SIX(TH) of the
Articles of Incorporation shall be amended in their entirety to read as set
forth on Exhibit A hereto; and

RESOLVED FURTHER: The directors and officers of the Corporation are authorized
to execute all documents and take all actions necessary to amend the Articles of
Incorporation as set forth above.

This consent may be executed in multiple counterparts, all of which taken
together, shall constitute one and the same instrument. A facsimile or
electronically executed counterpart of this consent shall be effective to bind
the parties executing the same to the terms of this consent.

(Remainder of this page intentionally left blank)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this consent as of the date
first above written.

 

PVM INTERNATIONAL, INC. By:  

 

P. Vincent Mehdizadeh, President VINCENT CHASE, INC. By:  

 

P. Vincent Mehdizadeh, President

 

P. Vincent Mehdizadeh



--------------------------------------------------------------------------------

EXHIBIT A

IV. Voting Rights. Except as otherwise required by law, the holders of Series A
Preferred Stock (voting on an as converted basis) and the holders of Common
Stock shall be entitled to notice of any stockholders’ meeting and to vote as a
single class upon any matter submitted to the stockholders for a vote.

V. Covenants.

A. In addition to any other rights provided by law, the Corporation shall not,
without first obtaining the affirmative vote or written consent of the holders
of a majority of the outstanding shares of Series A Preferred Stock, do any of
the following;

1. take any action which would adversely alter or change the rights,
preferences, privileges or restrictions of the Series A Preferred Stock or
increase the number of shares of such Series A Preferred Stock authorized
hereby;

2. make any changes to the terms of the Series A Preferred Stock;

3. create any new class of shares having preferences over or being on a parity
with the Series A Preferred Stock as to dividends or assets, unless the purpose
of creation of such class is, and the proceeds to be derived from the sale and
issuance thereof are to be used for, the retirement of all Series A Preferred
Stock then outstanding; or

4. make any payment of dividends or other distributions or any redemption or
repurchase of option or warrants to purchase stock of the Corporation, except
for repurchases of options or stock issued under an equity incentive plan
approved by the Board.